[logo - American Funds®] The Cash Management Trust of America® The U.S. Treasury Money Fund of AmericaSM The Tax-Exempt Money Fund of AmericaSM Prospectus Supplement April 1, (for prospectuses and retirement plan prospectuses dated December 1, 2008) The Cash Management Trust of Americaand The U.S. Treasury Money Fund of America The Boards of Trustees of The Cash Management Trust of America and The U.S. Treasury Money Fund of America have approved a plan of reorganization to merge each of these funds into a newly formed money market fund — the American Funds Money Market
